                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 CAGER A. MALEEAH,

         Plaintiff,

 V.                                                 CASE NO. CV418-096


 DR. BROWN, P.A. DARCY, NURSE
 TERRY, NURSE TYLER, NURSE
 ANDERSON, and NURSE GREEN,

         Defendants.




                                       ORDER
                                                                                         - c-- ;n
                                                                                     —-•.a

        Before    the    Court    is   the   Magistrate   Judge's      )ort Cspn<^c
                                                                              .rr-   "
Recommendation (Doc. 32), to which objections have b'den f^ed

(Doc. 34). In the report and recommendation, the Magistrate Judge

recommends that this Court deny Plaintiff's request to enjoin

Defendants from further inhibiting Plaintiff's access to medical

care.     (Doc.    32.)     After      reviewing   Plaintiff's      motion,     the

Magistrate Judge concludes that Plaintiff failed to establish

any of the requisite factors to show that he is entitled to a

preliminary injunction. (Id.) After careful consideration and

review    of the        record,   the   Court agrees and      the    report and

recommendation is ADOPTED as the Court's opinion in this case.

Plaintiff has failed to provide any meritorious objection to the

report and recommendation and even concedes in his objections
